 1    LAW OFFICE OF KEN SCHNEIDER, PS                      The Honorable Christopher M. Alston
      2015 33 rd Street                                    United States Bankruptcy Judge
 2    Everett, WA 9820 I
      (425) 258-2704
 3

 4                                                 Date:           October 18, 2019
                                                   Time:           9:30 a.m.
 5
                                                   Location:       US Bankruptcy Court
 6                                                                 700 Stewart Street Rm 7206
                                                                   Seattle, WA 98101
 7
                                                   Response Deadline: October 11, 2019
 8
                                UNITED STATES BANKRUPTCY COURT
 9                              WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
10
      Inre:                                        )       IN PROCEEDINGS UNDER CHAPTER 7
11                                                 )
      STACIEESTAY                                  )       NO. 19-12349
12                                                 )
                                                   )       AMENDED MOTION TO AVOID LIEN
13                                                 )       OF CREDIT INTERNATIONAL
                                                   )       CORPORATION
14                                                 )       AND NOTICE THEREOF
                            Debtors.               )
15

16                                                NOTICE
17    Please take notice that the undersigned will bring on for a hearing a Motion to Avoid Lien of
18
      Credit International Corporation before the Honorable Christopher M. Alston, United States
19
     · Bankruptcy Judge, on the date above noted, in said Judge's regular courtroom, U.S. Bankruptcy
20
      Court, 700 Stewart Street, Seattle, Washington, 98101, or at such other time and place as the
21

22    Clerk of the Court may direct. Anyone opposing the relief requested above must file written

23    objection with the Clerk of the Court no later than seven (7) days prior to the hearing. lfno

24   response is filed within the time allowed, the court may in its discretion grant the motion prior to
25
     the hearing, without further notice.
26

27   AMENDED MOTION TO A VOID LIEN - 1                      LAW OFFICE OF KEN SCHNEIDER, PS
                                                                             2015 33 rd STREET
28                                                           EVERETT, WA 98201 (425) 258-2704
 1                                                 MOTION

 2       1. Debtor's employer, Regus Management Group, LLC, (garnishee), was served with a writ
 3
             of garnishment by creditor Credit International Corporation, (Judgment Creditor) in
 4
             Snohomish County Superior Court case number 13-2-07327-5
 5
         2. The registered agent for the Judgment Creditor, is Larry A. Johnston, 144 Railroad
 6

 7           Avenue Ste. 203, Edmonds, WA 98020 and its principal office is located at 10413

 8           Beardslee Blvd Ste. A, Bothell, Washington 98011. Exhibit A.

 9       3. Snohomish County Superior Court is holding $784.74 pursuant to a writ of garnishment
10
             issued by the judgment creditor. The garnished funds were disclosed and claimed as
11
             exempt in the debtor's schedules.
12
         4. Judgment Creditor has a judicial lien on these funds.
13
         5. 11 U.S.C. §522 (f) permits the debtor to avoid a lien to the extent that it impairs an
14

15          exemption to which the debtor would have been entitled.

16       6. The entire amount held by Snohomish County Superior Court would have been exempt if

17          paid over to the debtor and the entire amount is impaired by the lien.
18
     WHEREFORE the debtor moves the court for:
19
     1. An order avoiding the lien of judgment creditor and directing the Snohomish County Superior
20
     Court to pay over, to the debtor's attorney, all funds held pursuant to the writ of garnishment.
21
     2. For such other relief as the court shall order.
22

23

24   DATED: 9-12-19                                         /s/ Ken Schneider
                                                          Ken Schneider, WSBA #22410
25                                                        Attorney for Debtor
26

27   AMENDED MOTION TO A VOID LIEN - 2                      LAW OFFICE OF KEN SCHNEIDER, PS
                                                                             2015 33 rd STREET
28                                                           EVERETT, WA 98201 (425) 258-2704
                                                                               Page 1 of 1




  BUSINESS INFORMATION
 Business Name:
 CREDIT INTERNATIONAL CORPORATION
 UBI Number:
 601048 069
 Business Type:
 WA PROFIT CORPORATION
 Business Status:
 ACTIVE
 Principal Office Street Address:
 10413 BEARDSLEE BLVD STE A, BOTHELL, WA, 98011-3463, UNITED STATES
 Principal Office Mailing Address:
 10413 BEARDSLEE BLVD STE A, BOTHELL, WA, 98011-3463, UNITED STATES
 Expiration Date:
 09/30/2020
 Jurisdiction:
 UNITED STATES, WASIDNGTON
 Formation/ Registration Date:
 09/29/1987
 Period of Duration:
 PERPETUAL
 Inactive Date:
 Nature of Business:
 OTHER SERVICES

 REGISTERED AGENT INFORMATION
 Registered Agent Name:
 LARRY A.JOHNSTONE,ATTY ATLAW,PLLC
 Street Address:
 144 RAILROAD AVE STE 203, EDMONDS, WA, 98020-4121, UNITED STATES
 Mailing Address:
 144 RAILROAD AVE STE 203, EDMONDS, WA, 98020-4121, UNITED STATES


 GOVERNORS
          Title            Governors Type    Entity Name    First Name     Last Name
  GOVERNOR               INDIVIDUAL                        ROBERT        BAKKER
  GOVERNOR               INDIVIDUAL                        SUSAN         MUNROE
  GOVERNOR               INDIVIDUAL                        ALEX          GALLEGOR


                                      EXHIBIT A
https://ccfs.sos. wa.i                                                          8/26/2019
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11   LAW OFFICE OF KEN. SCHNEIDER, PS                            The Honorable Marc Barreca
     2015 33rd Street                                            United States Bankruptcy Judge
12   Everett, WA 98201
     (425) 258-2704
13
                               UNITED STATES BANKRUPTCY COURT
14                             WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
15
     In re:                                       )      IN PROCEEDINGS UNDER CHAPTER 7
16                                                )
     STACIEESTAY                                  )      NO. 19-12349
17                                                )
                                                  )      ORDER A VOIDING LIEN OF
18                                                )      CREDIT INTERNATIONAL
                                                  )      CORPORATION
19                          Debtors.              )

20
              This matter having come on for hearing before the above entitled court upon the motion
21
     of Ken Schneider for an order avoiding lien of Credit International Corporation and good cause
22

23   having been shown and the court being fully advised in the premises, now, therefore, and after

24   due deliberation the Court finds:

25   1. Snohomish County Superior Court has in its possession $784.74 which was withheld from the
26

27   ORDER TO AVOID LIEN - 1                               LAW OFFICE OF KEN SCHNEIDER, PS
                                                                            2015 33 rd STREET
28                                                          EVERETT, WA 98201 (425) 258-2704
 1   debtor's paycheck as directed by the writ of garnishment.
 2   2. Judgment Creditor has a judicial lien on these funds.
 3
     3. The entire amount held by the Snohomish County Superior Court would have been exempt if
 4
     paid over to the debtor and the entire amount is impaired by the lien.
 5
     IT IS HEREBY ORDERED, ADJUDGED and DECREED that:
 6

 7   1. The judicial lien of judgment creditor, Credit International Corporation, on funds held by

 8   Snohomish County Superior Court, belonging to the debtor is hereby avoided.

 9   2. Snohomish County Superior Court is hereby directed to pay over any funds held pursuant to
10   the writ of garnishment in case number 13-2-07327-5 to debtor's attorney Ken Schneider at 2015
11
     33 rd Street, Everett, Washington, 98201
12
                                                ///End of Order///
13

14

15

16

17

18

19

20

21

22
     Presented by:
23

24
     Ken Schneider, WSBA #22410
25   Attorney for Debtor
26

27   ORDER TO AVOID LIEN - 2                                  LAW OFFICE OF KEN SCHNEIDER, PS
                                                                               2015 33 rd STREET
28                                                             EVERETT, WA 98201 (425) 258-2704
